KAROHL, Judge.
The State of Missouri appeals dismissal of a driving while intoxicated charge against defendant, Robert John Winters Smith. The trial court found the prosecution of the charge violated Double Jeopardy Clause because defendant previously had his license administratively suspended.
This case is controlled by the Missouri Supreme Court’s recent decision in State v. Mayo, 915 S.W.2d 758 (Mo. banc 1996). There, the court held the sanction of a license revocation or suspension is not punishment for the purposes of the Double Jeopardy Clause. It held a charge of driving while intoxicated is not barred by Double Jeopardy because the defendant’s license had been administratively suspended. Thus, it reversed the trial court’s dismissal of the charge against defendant. The facts of the present case are identical to those in Mayo and the holding is equally decisive.
The judgment is reversed and the cause remanded for further proceedings.
REINHARD, P.J., and GRIMM, J., concur.